 Case 3:19-cv-00829-MMH-MCR Document 1 Filed 07/15/19 Page 1 of 5 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

 RMX CONSTRUCTION (A/A/O ADEL
 BESHARA,

                             Plaintiff,
                                                  CASE NO.:
 vs.

 GEOVERA SPECIALTY INSURANCE
 COMPANY,

                       Defendant.
 __________________________________

                                 NOTICE OF REMOVAL

       Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, (hereinafter

“GeoVera”), hereby gives notice of Removal of the above captioned action from the

Circuit Court of the Fourth Judicial Circuit, in and for Duval County, Florida, in which this

action is now pending, to the United States District Court, Middle District of Florida,

Jacksonville Division, and respectfully represents as follows:

       1.     On or about June 17, 2019, a Complaint was filed against the Defendant,

GeoVera. The Complaint was served on June 24, 2019. The civil action entitled RMX

CONSTRUCTION (A/A/O ADEL BESHARA) v. GEOVERA SPECIALTY INSURANCE

COMPANY, was commenced in the Circuit Court, Fourth Judicial Circuit, in and for Duval

County, Florida, and assigned Case number 16-2019-CA-004390-XXXX-MA. (A copy of

the Complaint, as well as all other materials contained within the underlying State Court

file are attached hereto as Exhibit A).
 Case 3:19-cv-00829-MMH-MCR Document 1 Filed 07/15/19 Page 2 of 5 PageID 2



         2.      This action is properly removable pursuant to 28 U.S.C. §1441 and this

Notice of Removal is filed within the thirty (30) day statutory period for removal under 28

U.S.C. §1446(b).

         3.      There is complete diversity of citizenship between the parties to this

cause. RMX Construction is a citizen of the State of Florida. See Exhibit B. Defendant

is a foreign company organized under the laws of Delaware. See Exhibit C. Its principal

place of business is located in California. Therefore, GeoVera is a citizen of the states of

Delaware and California.

         4.      Under 28 U.S.C.A § 1332(c), a foreign corporation is deemed to be a

“citizen of every State and foreign state by which it has been incorporated and of the State

or foreign state where it has its principle place of business.” See also, Riley v. Merrill

Lynch, Pierce, Fenner and Smith, 292 F. 3d 1334, 1337-1338 (11th Cir. 2002).

         5.      This is a breach of contract action brought by the Plaintiff against the

Defendant. The Plaintiff claims entitlement to insurance benefits for the damage to the

property located at 6311 Green Myrtle Drive, Jacksonville, FL. (See Complaint, attached

hereto as Exhibit A). The documents provided by Plaintiff to the Defendant evidence that

they are seeking more than $75,000.00 for repair of the property.

         6.      In determining the amount in controversy, where “Plaintiff has not pled a

specific amount of damages, the removing defendant must prove by a preponderance of

the evidence that the amount in controversy exceeds the jurisdictional requirement.”

Gillinov v. Hillstone Restaurant Group, Inc., 92 F. Supp. 3d 1251, 1253-1254 (S.D. Fla.

2015).        The evidence that the Court can rely on is not limited in applying the

preponderance of the evidence standard, and a defendant may use “their own affidavits,
 Case 3:19-cv-00829-MMH-MCR Document 1 Filed 07/15/19 Page 3 of 5 PageID 3



declarations, or other documentation – provided of course that removal is procedurally

proper.” Pretka v. Kolter City Plaza, II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010).

       7.     Prior to the filing of this action, Defendant issued payment for the alleged

loss in the amount of $16,232.05. See Exhibit D. Public Adjuster Kenneth Lollar of 5th

Element Adjusting then submitted to Defendant additional estimates for repairs to the

subject insurance policy. Specifically, following the issuance of the $16,232.05 payment

by Defendant, Plaintiffs submitted repair estimates for $11,998.66 (Mold remediation),

$1,795.00 (Mold testing), $5,910.25 (Contents and Storage), and $75,482.31 (Repairs to

home). See Exhibit E.

       8.     As a result, Plaintiff is currently seeking an amount in excess of $95,000.00

beyond the payment previously issued by the Defendant. Further, Plaintiff is claiming

statutory attorneys’ fees and costs in this litigation, (See Complaint, pg. 4, attached hereto

as Exhibit A) and the same should be considered when determining the amount in

controversy. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (“When a statue

authorizes the recovery of attorney’s fees, a reasonable amount of those fees is included

in the amount in controversy.”)

       9.     Since the Plaintiff and Defendant are citizens of different states and the

amount in controversy exceeds $75,000, this Court has subject matter jurisdiction based

on diversity pursuant to 28 U.S.C. §1332. As such, this removal action is proper.

       10.    Defendant has served the instant Notice of Removal on Plaintiff’s counsel.

Defendant has also timely filed a Notice of Application for Removal with the Clerk of the

Circuit Court of the Fourth Judicial Circuit
 Case 3:19-cv-00829-MMH-MCR Document 1 Filed 07/15/19 Page 4 of 5 PageID 4



       11.    Accompanying this Notice of Removal is a Civil Cover Sheet as well as a

check for the required filing fee.

       WHEREFORE, the undersigned Defendant respectfully requests that this action

now pending in the Fourth Judicial Circuit in and for Duval County, Florida, be removed

from there to this Honorable Court because of the complete diversity between the parties

and the amount in controversy that exceeds $75,000.00.

       Dated: July 15, 2019.

                                                 /s/ Steven L. Worley______________
                                                 Steven L. Worley
                                                 Florida Bar No. 0159719
                                                 CARR ALLISON
                                                 The Greenleaf and Crosby Building
                                                 208 North Laura Street, Suite 1100
                                                 Jacksonville, Florida 32202
                                                 Telephone: (904) 328-6456
                                                 Facsimile: (904) 328-6473
                                                 Email: sworley@carrallison.com
                                                 Secondary Email:
                                                 abruschi@carrallison.com
                                                 Attorneys for Defendant GeoVera
                                                 Specialty Insurance Company
 Case 3:19-cv-00829-MMH-MCR Document 1 Filed 07/15/19 Page 5 of 5 PageID 5



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will provide a notice of

electronic filing and a copy of the foregoing to the following:


        Kevin Weisser, Esquire
        WEISSER ELAZAR & KANTOR, PLLC
        800 East Broward Blvd., Suite 610
        Ft. Lauderdale, FL 33301
        Primary Email: kw@weklaw.com
        Secondary Email: pb@weklaw.com
        Attorneys for Plaintiff
                                                         /s/ Steven L. Worley____________
                                                         Steven L. Worley
                                                         Florida Bar No. 0159719
                                                         Attorneys for Defendant
